J-S49023-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: M.S. A JUVENILE                         IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA




    APPEAL OF M.S. A JUVENILE

                                                       No. 369 EDA 2019


          Appeal from the Dispositional Order Entered January 4, 2019
              In the Court of Common Pleas of Delaware County
               Juvenile Division at No.: CP-23-JV-0000224-2018


BEFORE: BENDER, P.J.E., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                       FILED NOVEMBER 08, 2019

        Appellant M.S. appeals from the January 4, 2019 dispositional order of

the Court of Common Pleas of Delaware County (“juvenile court”), which

adjudicated her delinquent of three counts of indecent assault.1 Appellant’s

counsel, Patrick J. Connors, Esquire, has filed a petition to withdraw, alleging

that this appeal is wholly frivolous, and filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978

A.2d 349 (Pa. 2009). Upon review, we affirm the dispositional order and grant

counsel’s petition to withdraw.



____________________________________________


*   Former Justice specially assigned to the Superior Court.
1 18 Pa.C.S.A. § 3126(a)(1) (nonconsensual) (M2), (a)(2)(forcible
compulsion) (M1) and (a)(7) (person less than 13) (M1), respectively.
J-S49023-19



       The facts and procedural history of this case are undisputed. 2        In

January 2018, the Commonwealth filed a delinquency petition against

Appellant, alleging that, in the summer of 2017, when she was fifteen years

old, she assaulted a seven-year-old female (the “victim”) by touching the

victim’s vagina with her hand. The juvenile court held an adjudicatory hearing

on December 6, 2018, at which the Commonwealth presented the testimony

of the then eight-year-old victim from another room through a closed-circuit

camera, as stipulated by the parties.

       The victim testified that she was eight years old and attended third

grade at a charter school. N.T. Adjudication Hearing, 12/6/18, at 5-6. The

victim further testified that her family knew Appellant’s family. Id. at 6. She

referred to Appellant, whom she has known since the age of four, as her God-

sister. Id. The victim testified that she used to hang out with Appellant a lot.

Id. at 7. According to the victim, Appellant lived in Toby Farms, Delaware

County, where she last hung out with Appellant.        Id. at 8, 10.   Appellant

shared a room with her sister. Id. at 10-11. The victim stated that she did

not want to hang out with Appellant again because “she touched me in the

wrong spot.” Id. at 10. Specifically, the victim testified:

       Well, it was nighttime, and [Appellant’s sister] was in the tub. Me
       and [Appellant] was in the room, and that’s when [Appellant]
       touched me in my private part and I told her to stop and she did
       (inaudible) and that’s when she said if I tell anybody, that she was

____________________________________________


2Unless otherwise specified, these facts come from the juvenile court’s March
13, 2019 opinion filed pursuant to Pa.R.A.P. 1925(a).

                                           -2-
J-S49023-19


      going to do it to me again, and then that’s when I went in the
      bathroom and I called my mom.

Id. at 11. At the time of the incident, the victim was in Appellant’s bed with

Appellant. Id. The victim testified that no one else was in the room at the

time. Id. at 12. The victim described that she was wearing leggings, shirt

and underpants. Id. The victim remarked that Appellant touched the victim’s

“bottom” and “private part” with her hands. Id. The victim explained that

Appellant “was playing with my private parts.” Id. at 13. The victim testified

that Appellant touched her under her underpants. Id. Upon being touched,

the victim told Appellant to stop. Id. Thereafter, Appellant “did it two more

times” and said “if you tell anybody that she was going to do it to me again.”

Id. The victim, thereafter, went in the bathroom to call her mother. Id. The

victim recalled feeling “upset.” Id. at 14.

      In response, Appellant testified in her own behalf, generally denying the

allegations against her made by the victim. Id. at 24-25.

      Following the hearing, the juvenile court adjudicated Appellant

delinquent of three counts of indecent assault under Section 3126(a)(1)

(nonconsensual), (a)(2)(forcible compulsion), and (a)(7) (person less than

13), respectively.

      On January 4, 2019, the juvenile court conducted a dispositional hearing

at the conclusion of which it sentenced Appellant to probation and ordered her

to undergo treatment in the regular track of the Sexually Abused and Abusive

Youth (“SAAY”) program and perform sixteen hours of community service,

among other things.

                                     -3-
J-S49023-19



      Appellant timely appealed. The juvenile court did not direct Appellant

to file a Pa.R.A.P. 1925(b) statement of errors complained of on appeal. On

March 13, 2019, the juvenile court issued a Pa.R.A.P. 1925(a) opinion.

      On June 16, 2019, Appellant’s counsel filed in this Court a motion to

withdraw as counsel and filed an Anders brief, wherein counsel repeats the

sufficiency of the evidence claim: “Whether the evidence was sufficient to

establish all elements of indecent assault for which Appellant was adjudicated

delinquent?” Anders Brief at 3 (unnecessary capitalizations omitted)

      When presented with an Anders brief, this Court may not review the

merits of the underlying issues without first examining counsel’s petition to

withdraw.   Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa. Super.

2007) (en banc).    It is well-established that, in requesting a withdrawal,

counsel must satisfy the following procedural requirements: 1) petition the

court for leave to withdraw stating that, after making a conscientious

examination of the record, counsel has determined that the appeal would be

frivolous; 2) provide a copy of the brief to the defendant; and 3) advise the

defendant that he or she has the right to retain private counsel, proceed pro

se or raise additional arguments that the defendant considers worthy of the

court’s addition. Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009).

      Instantly, counsel’s petition to withdraw from representation provides

that counsel reviewed the record and concluded that the appeal is frivolous.

Furthermore, counsel notified Appellant that he was seeking permission to

                                    -4-
J-S49023-19



withdraw and provided Appellant with copies of the petition to withdraw and

his Anders brief. Counsel also advised Appellant of his right to retain new

counsel, proceed pro se, or raise any additional points he deems worthy of

this Court’s attention. Accordingly, we conclude that counsel has satisfied the

procedural requirements of Anders.

      We next must determine whether counsel’s Anders brief complies with

the substantive requirements of Santiago, wherein our Supreme Court held:

      [I]n the Anders brief that accompanies court-appointed counsel’s
      petition to withdraw, counsel must: (1) provide a summary of the
      procedural history and facts, with citations to the record; (2) refer
      to anything in the record that counsel believes arguably supports
      the appeal; (3) set forth counsel’s conclusion that the appeal is
      frivolous; and (4) state counsel’s reasons for concluding that the
      appeal is frivolous. Counsel should articulate the relevant facts of
      record, controlling case law, and/or statutes on point that have
      led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361. Here, our review of counsel’s brief indicates that

he has complied with the briefing requirements of Santiago. We, therefore,

conclude   that   counsel   has   satisfied   the   minimum   requirements    of

Anders/Santiago.

      Once counsel has met his obligations, “it then becomes the responsibility

of the reviewing court to make a full examination of the proceedings and make

an independent judgment to decide whether the appeal is in fact wholly

frivolous.” Santiago, 978 A.2d at 355 n.5. Thus, we now turn to the merits

of Appellant’s appeal.

      Appellant’s sole issue on appeal implicates the sufficiency of the

evidence underlying her indecent assault convictions.


                                      -5-
J-S49023-19



       The standard of review for a challenge to the sufficiency of evidence is

well settled:3

             When a juvenile is charged with an act that would constitute
       a crime if committed by an adult, the Commonwealth must
       establish the elements of the crime by proof beyond a reasonable
       doubt. When considering a challenge to the sufficiency of the
       evidence following an adjudication of delinquency, we must review
       the entire record and view the evidence in the light most favorable
       to the Commonwealth.             In determining whether the
       Commonwealth presented sufficient evidence to meet its burden
       of proof, the test to be applied is whether, viewing the evidence
       in the light most favorable to the Commonwealth and drawing all
       reasonable inferences therefrom, there is sufficient evidence to
       find every element of the crime charged. The Commonwealth may
       sustain its burden of proving every element of the crime beyond
       a reasonable doubt by wholly circumstantial evidence.

             The facts and circumstances established by the
       Commonwealth need not be absolutely incompatible with a
       [juvenile]’s innocence. Questions of doubt are for the hearing
       judge, unless the evidence is so weak that, as a matter of law, no
       probability of fact can be drawn from the combined circumstances
       established by the Commonwealth. The finder of fact is free to
       believe some, all, or none of the evidence presented.

In Interest of P.S., 158 A.3d 643, 650 (Pa. Super. 2017) (citation omitted),

appeal denied, 174 A.3d 1029 (Pa. 2017). “[T]he uncorroborated testimony

of the complaining witness is sufficient to convict a defendant of sexual

offenses.” Commonwealth v. Cramer, 195 A.3d 594, 602 (Pa. Super. 2018)

(citing Commonwealth v. Castelhun, 889 A.2d 1228, 1232 (Pa. Super.

2005)).

       Section 3126, relating to indecent assault, provides in relevant part:

       (a) Offense defined.--A person is guilty of indecent assault if
       the person has indecent contact with the complainant, causes the
____________________________________________


3 We note that “a juvenile, like an adult defendant in a criminal proceeding,
should be permitted to challenge the sufficiency of the evidence for the first
time on appeal.” In re D.S., 39 A.3d 968, 973 (Pa. 2012).

                                           -6-
J-S49023-19


      complainant to have indecent contact with the person or
      intentionally causes the complainant to come into contact with
      seminal fluid, urine or feces for the purpose of arousing sexual
      desire in the person or the complainant and:

            (1) the person does so without the complainant’s consent;

            (2) the person does so by forcible compulsion;

              . . . [or]

            (7) the complainant is less than 13 years of age[.]

18 Pa.C.S.A. § 3126(a)(1), (2), and (7).

      Instantly, based upon the evidence presented at adjudication hearing,

viewed in a light most favorable to the Commonwealth, we agree with

Attorney Connors that the Commonwealth proved beyond a reasonable doubt

Appellant committed the counts of indecent assault.      As the juvenile court

found:

      While Appellant’s sister was in the tub, Appellant was in bed with
      her guest—the victim. The victim testified that Appellant reached
      her hand into the victim’s underwear and touched her bottom and
      then rubbed her private part (which was shown to be the area of
      the victim’s crotch). When the victim told Appellant to stop,
      Appellant supposedly continued to touch her two more times.
      When the victim continued to tell Appellant to stop, Appellant told
      the victim if she said anything to anyone, Appellant would do it
      again.

Juvenile Court Opinion, 3/19/19 at 2-3 (quotation marks omitted). Thus, in

light of these facts, and resolving any conflict in testimony in favor of the

victim and against Appellant, the juvenile court correctly concluded that all

elements of the three indecent assault charges were proven beyond a

reasonable doubt. The victim who was only seven years old at the time of the

incident did not consent to Appellant touching her private parts and Appellant

continued to do so even after the victim told her to stop.


                                     -7-
J-S49023-19



      We have conducted an independent review of the record and addressed

Appellant’s issue on appeal. Based on our conclusions above, we agree with

Attorney Connors that the issue Appellant seeks to litigate in this appeal is

wholly frivolous.   Also, we do not discern any non-frivolous issues that

Appellant could have raised. We, therefore, grant Attorney Connors’ petition

to withdraw and affirm the dispositional order.

      Dispositional order affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/8/19




                                    -8-